UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1670


KIRBY BARNES,

                        Plaintiff – Appellant,

          v.

SMITHFIELD FOODS,

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00080-RBS-LRL)


Submitted:   October 16, 2014              Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirby Barnes, Appellant Pro Se. Kurt George Larkin, HUNTON &
WILLIAMS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kirby   Barnes        appeals      the      district           court’s         order

dismissing his complaint without prejudice for failing to serve

the Defendant, Smithfield Foods, within 120 days of filing the

complaint, pursuant to Fed. R. Civ. P. 4(m).                                  On appeal, we

confine    our    review      to    the    issues     raised          in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Barnes’ informal brief

does     not     challenge         the    basis      for        the        district      court’s

disposition,       Barnes     has        forfeited      appellate            review      of     the

court’s order.         Accordingly, although we grant leave to proceed

in forma pauperis, we affirm the district court’s judgment.                                     We

dispense       with    oral    argument        because          the        facts   and        legal

contentions      are   adequately         presented        in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                             2